Citation Nr: 0804249	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for poliomyelitis (polio).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from September and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied service connection 
for poliomyelitis (polio), and confirmed and continued that 
decision.

In December 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   


FINDINGS OF FACT

1.  The veteran's poliomyelitis (polio) was noted on his pre-
induction examination report.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's poliomyelitis (polio) existed prior to his period 
of active duty.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's poliomyelitis (polio) was not aggravated beyond the 
natural progression of the condition during his period of 
active duty.


CONCLUSIONS OF LAW

1.  The veteran's poliomyelitis (polio) clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2007).  

2.  The veteran's preexisting poliomyelitis (polio) was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify was satisfied by way of a July 
2004 letter sent to the appellant that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records, non-VA medical records and lay statements have been 
associated with the record.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the veteran's entrance examination notes 
that he had polio as a child, his service medical records do 
not reflect any treatment for or diagnosis of a polio, and 
there is no medical evidence which suggests a nexus between 
his active duty and this disorder.  Therefore, the Board 
finds that an examination for the veteran's poliomyelitis 
(polio) is not warranted.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(b) (2007).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b) (2007).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA shows by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 3.306 (2007).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(b) (2007); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  

In his Travel Board hearing, the veteran and his spouse 
contended that his pre-existing polio was aggravated beyond 
the natural progression of the illness during active duty and 
that it therefore should be service-connected.

The veteran's February 1967 pre-induction Report of Medical 
History reflects the veteran's reported that he had polio 
when he was nine years old.  There is a notation that the 
veteran had no sequelae.  The veteran's service medical 
records reflect that the veteran was seen in September 1967 
for dizzy spells and hyperventilation.  On his separation 
Report of Medical History, polio is listed as one of the 
veteran's conditions; however, his separation Report of 
Medical Examination does not indicate any treatment for or a 
diagnosis of polio.  The veteran's exit examination report 
reflects a normal examination, with no neurological problems 
and no abnormalities in his lower and upper extremities. 

Private medical records showing treatment beginning in 
January 1996 reflect that the veteran received ongoing 
treatment for a chronic cough, along with other medical 
problems.  Records reflect that in June 1994, the veteran was 
in an automobile accident and was treated for pain in the 
neck and back and an arm injury.  An April 1995 private 
medical record shows that the veteran was being examined for 
the possibility of post polio syndrome.  May 1995 employment 
disability records show that the veteran was disabled due to 
post polio syndrome.  A March 1996 private medical record 
shows the veteran had been diagnosed with postpolio syndrome 
approximately a year prior by electrodiagnostic tests.  An 
August 2003 VA neurological consult shows that the veteran 
was diagnosed with post polio syndrome due to previous 
symptoms but that there was no specific neurological disease.  
The examiner noted that the veteran did not present any data 
of amyotrophic lateral sclerosis (ALS), Guillian Barre, 
seizures or multiple sclerosis (MS).  The examiner further 
pointed out that there was no current evidence of any 
systemic neurological deficit.

As noted above, there are two steps to rebut the presumption 
of soundness at entry.  First, there must be clear and 
unmistakable evidence that his polio preexisted service.  
Second, there must be clear and unmistakable evidence that 
his polio was not aggravated during service.  If both prongs 
are not met, the presumption of soundness at entry is not 
rebutted.  

The veteran's entrance examination reflects that he had polio 
as a child, with no sequelae.  This is clear and unmistakable 
evidence that his polio preexisted service. 
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  While the veteran's service medical 
records reflect that he was seen in September 1967 for dizzy 
spells and hyperventilation, there are no service medical 
records that show treatment for or a diagnosis of polio.  
While, polio is listed on his separation Report of Medical 
History as one of the veteran's conditions, his separation 
Report of Medical Examination does not indicate any treatment 
for or a diagnosis of polio.  In fact, his veteran's exit 
examination report reflects a normal examination, with no 
neurological problems and no abnormalities in his lower and 
upper extremities.  Private medical records beginning in 
January 1986 show that the veteran began receiving treatment 
for a variety of medical conditions.  He was diagnosed with 
post polio syndrome in 1995.  Even if his medical records 
beginning in January 1986  reflect treatment for symptoms 
that were actually early signs of post polio disorder, these 
show treatment beginning 15 years after leaving service, 
which would not support the veteran's contention that his 
polio was aggravated during his active duty, which ended in 
August 1969.  The Board finds this evidence to be clear and 
unmistakable evidence demonstrating that the veteran's 
preexisting polio was not aggravated by his period of active 
duty.  

The analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  Since there is clear and 
unmistakable evidence that his preexisting polio was not 
aggravated during service for the purpose of rebutting the 
presumption of soundness, it necessarily follows that the 
veteran's polio was not, in fact, aggravated during service.  
38 U.S.C.A. 
§ 1153; 38 C.F.R. §§ 3.304(b), 3.306(b).

The Board acknowledges the veteran has submitted statements 
indicating that his polio was aggravated during active duty 
and that his symptoms have increased in severity since 
leaving service.  The record contains a statement from an 
acquaintance of the veteran which supports his contentions.  
These statements are considered lay evidence, which is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent evidence as to the occurrence of these 
symptoms, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. 
Cir. 2006).  In adjudicating his claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, although the veteran has reported that 
his polio was aggravated during service and continued to 
worsen following service and has submitted lay statements to 
that effect, his service medical records and his separation 
examination report do not reflect a diagnosis of or treatment 
for polio and post-service treatment is not indicated until 
the mid 1980's.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of polio in service or on his separation 
examination report or of treatment for worsening symptoms 
after service to be more persuasive than the recollection of 
symptoms in the distant past.  As such, although sincere in 
his beliefs, the veteran is not found to be credible in 
relating a history of aggravation of polio while in service 
or of ongoing treatment following service.  In addition, the 
statements from his family members, while genuine in their 
beliefs, are not verified by the evidence of record and are 
not considered credible.  There is simply no medical evidence 
to support these contentions; in fact, the results of the 
veteran's separation examination indicated a normal 
neurological and musculoskeletal examination.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  There is no competent 
medical evidence that supports the veteran's contentions that 
his polio was aggravated beyond it's natural progression 
while in active duty.  Overall, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for polio, on the basis of aggravation, must be 
denied.

As noted, at his Travel Board hearing, the veteran and his 
wife asserted that his polio was aggravated during active 
duty.  However, even if these statements were considered 
credible, they are not competent to render an opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Since the 
preponderance of the evidence is against service connection 
for polio, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for polio is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


